Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1, 8 and 15.  Case in point, prior art Taraschi (20160161650) teaches a display panel (fig. 3A,4A-4B) wherein comprising a substrate (par. 68 teaches a substrate) and a color filter layer (fig. 3A,A-4B: 445a-447a) disposed on the substrate; wherein the display panel includes a pixel opening area (see fig. 3A,A-4B teaches pixels 390 and 400a; par. 75 teaches sub-pixels 416a, as seen in fig. 4A and 4B) and a non-opening area (see fig. 4B which shows openings next to portions 443) surrounding the pixel opening area, the color filter layer includes first color resist units (par. 34 teaches forming color filters composed of phosphors) corresponding to the pixel opening area.  However, prior art fails to teach an display with a “…nano-array structures disposed on a surface of the main body, and the nano-array structures are configured to reduce a light reflectance of the color filter layer.”  


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALEB E HENRY/Primary Examiner, Art Unit 2894